

115 HR 145 IH: CLEAN Act
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 145IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Fitzpatrick introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on the Judiciary, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo terminate pensions for Members of Congress, to prohibit a single bill or joint resolution
			 presented by Congress to the President from containing multiple subjects,
			 to require the equal application of laws to Members of Congress, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Citizen Legislature Anti-Corruption Reform Act or the CLEAN Act. 2.Termination of further retirement benefits for members of congress (a)Amendments relating to the Civil Service Retirement System (1)In generalSubchapter III of chapter 83 of title 5, United States Code, is amended by inserting after section 8335 the following:
					
						8335a.Termination of further retirement coverage of Members of Congress
 (a)In generalNotwithstanding any other provision of this subchapter and subject to subsection (f), effective on the date that is 90 days after the date of enactment of this section—
 (1)a Member shall not be subject to this subchapter for any further period of time; and (2)no further Government contributions or deductions from basic pay may be made with respect to such Member for deposit in the Treasury of the United States to the credit of the Fund.
 (b)Prior rights not affectedNothing in subsection (a) shall be considered to nullify, modify, or otherwise affect any right, entitlement, or benefit under this subchapter with respect to any Member covering any period prior to the date of enactment of this section.
 (c)Right To participate in thrift savings plan not affectedNothing in subsection (a) shall affect the eligibility of a Member to participate in the Thrift Savings Plan in accordance with otherwise applicable provisions of law.
 (d)RegulationsAny regulations necessary to carry out this section may— (1)except with respect to matters relating to the Thrift Savings Plan, be prescribed by the Director of the Office of Personnel Management; and
 (2)with respect to matters relating to the Thrift Savings Plan, be prescribed by the Executive Director (as defined by section 8401(13)).
 (e)ExclusionFor purposes of this section, the term Member does not include the Vice President.. (2)Clerical amendmentThe table of sections at the beginning of chapter 83 of title 5, United States Code, is amended by inserting after the item relating to section 8335 the following:
					
						
							8335a. Termination of further retirement coverage of Members of Congress..
				(b)Amendments relating to the Federal Employees Retirement System
 (1)In generalSubchapter II of chapter 84 of title 5, United States Code, is amended by inserting after section 8425 the following:
					
						8425a.Termination of further retirement coverage of Members of Congress
 (a)In generalNotwithstanding any other provision of this chapter, effective on the date that is 90 days after the date of enactment of this section—
 (1)subject to subsection (f), in the case of an individual who first becomes a Member before such date of enactment—
 (A)such Member shall not be subject to this chapter for any further period of time after such date of enactment; and
 (B)no further Government contributions or deductions from basic pay may be made with respect to such Member for deposit in the Treasury of the United States to the credit of the Fund; and
 (2)in the case of an individual who first becomes a Member on or after such date of enactment— (A)such Member shall not be subject to this chapter; and
 (B)no Government contributions or deductions from basic pay may be made with respect to such Member for deposit in the Treasury of the United States to the credit of the Fund.
 (b)Prior rights not affectedNothing in subsection (a) shall be considered to nullify, modify, or otherwise affect any right, entitlement, or benefit under this chapter with respect to any Member covering any period prior to the date of enactment of this section.
 (c)Right To participate in thrift savings plan not affectedNothing in subsection (a) shall affect the eligibility of a Member to participate in the Thrift Savings Plan in accordance with otherwise applicable provisions of law.
							(d)Regulations
 (1)In generalAny regulations necessary to carry out this section may— (A)except with respect to matters relating to the Thrift Savings Plan, be prescribed by the Director of the Office of Personnel Management; and
 (B)with respect to matters relating to the Thrift Savings Plan, be prescribed by the Executive Director (as defined by section 8401(13)).
 (2)RefundsNotwithstanding subsection (b), the regulations under paragraph (1)(A) shall, in the case of a Member who has not completed at least 5 years of civilian service as of the date of enactment of this section, provide that the lump-sum credit shall be payable to such Member to the same extent and in the same manner as if such Member satisfied paragraphs (1) through (4) of section 8424(a) as of such date of enactment.
 (e)ExclusionsFor purposes of this section, the term Member does not include the Vice President.. (2)Clerical amendmentThe table of sections at the beginning of chapter 84 of title 5, United States Code, is amended by inserting after the item relating to section 8425 the following:
					
						
							8425a. Termination of further retirement coverage of Members of Congress..
				3.Prohibiting multiple subjects in single bill
 (a)In generalEach bill, order, resolution, or vote submitted by Congress to the President under section 7 of article I of the Constitution of the United States shall embrace no more than one subject, and that subject shall be clearly and descriptively expressed in the title of the bill, order, resolution or vote.
 (b)Effective dateSubsection (a) shall apply with respect to the One Hundred Fifteenth Congress and each succeeding Congress.
			4.Requiring equal application of laws to Members of Congress
 (a)In generalNotwithstanding any other provision of law, any provision of law that provides an exception in its application to a Member of Congress or an employee of the office of a Member of Congress shall have no effect.
 (b)Clarification relating to exercise of official or representational dutiesSubsection (a) shall not be construed to apply to provisions of law or rules which permit Members of Congress or employees of offices of Members of Congress to carry out official duties that are tied directly to lawmaking, including provisions or rules permitting Members and employees to enter and use the United States Capitol, the United States Capitol grounds, and other buildings and facilities.
 (c)DefinitionIn this section, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress. 5.Requiring use of independent nonpartisan commissions to carry out redistricting (a)Requirement (1)Congressional redistrictingEach State shall conduct Congressional redistricting (beginning with the redistricting carried out pursuant to the decennial census conducted during 2020) in accordance with a redistricting plan developed by a nonpartisan independent redistricting commission.
 (2)Redistricting for State legislative districtsNotwithstanding any other provision of law, a State may not use any funds provided by the Federal Government directly for election administration purposes unless the State certifies to the Election Assistance Commission that the State conducts redistricting for State legislative districts in the State (beginning with the first such redistricting carried out after the date of the enactment of this Act) in accordance with a redistricting plan developed by a nonpartisan independent redistricting commission.
 (b)Nonpartisan independent statusFor purposes of this section, a commission shall be considered to be a nonpartisan independent commission if—
 (1)the number of its members who are affiliated with the political party with the largest percentage of the registered voters in the State who are affiliated with a political party (as determined with respect to the most recent Statewide election for Federal office held in the State for which such information is available) is equal to the number of its members who are affiliated with the political party with the second largest percentage of the registered voters in the State who are affiliated with a political party (as so determined); and
 (2)none of its members is an elected public official. (c)State definedIn this section, the term State means each of the several States.
			6.Requiring open primaries
			(a)In general
 (1)Elections for Federal officeEach State shall hold open primaries for elections for Federal office held in the State. (2)Elections for State and local officeNotwithstanding any other provision of law, a State may not use any funds provided by the Federal Government directly for election administration purposes unless the State certifies to the Election Assistance Commission that the State holds open primaries for elections for State and local office.
 (b)Open primaries describedFor purposes of this section, a State holds open primaries for an election for an office if any individual who is registered to vote in a general election for such office in the State may cast a ballot in any primary election (including a primary election held for the selection of delegates to a national nominating convention of a political party and a primary election held for the expression of a preference for the nomination of individuals for election to the office of President) held by any political party to nominate candidates for election for that office, including a convention or caucus of a political party which has authority to nominate a candidate.
 (c)State definedIn this section, the term State has the meaning given such term in section 901 of the Help America Vote Act of 2002 (52 U.S.C. 21141).
 (d)Effective dateSubsection (a) shall apply with respect to elections held after the date of the enactment of this Act.
			